Opinion of the Court
PER Curiam :
In his post-trial review the district legal officer carefully reviewed the record of trial. However his only comment on the evidence was that it was “legally sufficient to support the findings and the sentence.” Nothing was said as to factual sufficiency. Consequently, the review is inadequate. United States v Howes, 9 USCMA 78, 25 CMR 340; United States v Pharis, 9 USCMA 219, 25 CMR 481.
The record of trial is returned to The Judge Advocate General of the Navy for reference to a competent convening authority for further proceedings in accordance with Articles 61 and 64, Uniform Code of Military Justice, 10 USC §§ 861, 864, in regard to the offense of which the accused still stands convicted.